Case 2:19-cv-07601-SVW-JC Document 24 Filed 02/21/20 Page 1 of 2 Page ID #:83




  1 Elliot Gale (State Bar No. 263326)
      egale@gajplaw.com
  2 Joe Angelo (State Bar No. 268542)
      jangelo@gajplaw.com
  3 Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
  4 Roseville, California 95747
      Telephone: 916-279-7778
  5 Facsimile: 916-721-2767

  6 Attorneys for Plaintiff
      Hana Parks
  7

  8                         UNITED STATES DISTRICT COURT
  9       CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 10

 11 HANA PARKS                                  Case No.: 2:19-cv-07601-SVW-JC
 12                Plaintiff,
 13                                             STIPULATED REQUEST FOR
            vs.                                 DISMISSAL WITH PREJUDICE OF
 14                                             DEFENDANT SYNCHRONY BANK
      SYNCHRONY BANK
 15          Defendant.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               1
                                STIPULATED REQUEST FOR DISMISSAL
Case 2:19-cv-07601-SVW-JC Document 24 Filed 02/21/20 Page 2 of 2 Page ID #:84




  1             TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
  2             IT IS HEREBY STIPULATED by and between Plaintiff Hana Parks and
  3 Defendant Synchrony Bank that Synchrony Bank be dismissed from this action with

  4 prejudice pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2), and that each

  5 party shall bear its own attorneys’ fees and costs.

  6

  7 DATED: February 21, 2020                Gale, Angelo, Johnson, & Pruett, P.C.
  8
                                            By:        /s/ Joe Angelo
  9                                         Joe Angelo
 10                                         Attorneys for Plaintiff
                                            Hana Parks
 11

 12
      DATED: February 21, 2020              Reed Smith LLP
 13

 14
                                            By:        /s/ Steven P Warner
 15                                         Steven P Warner
 16                                         Attorneys for Defendant
                                            Synchrony Bank
 17

 18
                I, Joe Angelo, am the ECF user whose identification and password are being
 19
      used to file this Stipulation. I hereby attest that Steven P Warner concurred in this
 20
      filing.
 21 /s/ Joe Angelo

 22

 23

 24

 25

 26

 27

 28

                                                  2
                                  STIPULATED REQUEST FOR DISMISSAL
